Citation Nr: 1135603	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for patellofemoral syndrome, left knee. 

2. Entitlement to an initial rating greater than 10 percent for patellofemoral syndrome, right knee.

3.  Entitlement to an initial rating greater than 10 percent for instability/laxity of the left knee. 

4. Entitlement to an initial rating greater than 10 percent for instability/laxity of the right knee. 

5. Entitlement to an initial rating greater than 10 percent for herniated disc, lumbar spine with residuals. 

6.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from October 2003 to April 2007. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which granted increased ratings for left and right knee patellofemoral pain syndrome as well as a lumbar spine herniated disc.  These compensable evaluations represent the initial evaluations assigned for these disabilities, as the December 2007 rating decision was a reconsideration of the July 2007 decision granting service connection for the disabilities.  Evaluations could not be assigned at that time because the Veteran had been unable to attend her VA examination.  The December 2007 assignment of evaluations was in effect a continuation of the rating action begun in July 2007.

During the pendency of the appeal, a December 2010 rating decision granted a separate and compensable 10 percent initial rating for instability/laxity of the right knee, and a 10 percent initial rating for instability/laxity of the left knee. 

As this does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn her claims, the appeal remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2011 a Board hearing was held at the RO before the undersigned; the transcript is of record. 

A claim for increased evaluation includes a claim for TDIU where there is evidence or allegation of unemployment or unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified that she is not currently employed, and was attempting to attend school online.  She testified that she had difficulty with occupational and academic tasks because of her service connected disabilities.  The issue is considered to be on appeal as it arises out of the claims for increased rating.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the May 2011 Board the Veteran testified that her knee and back disabilities have worsened since the VA examination in September 2007.  The Veteran was observed to walk and sit very stiffly at the hearing.  The Veteran testified that her right knee gives out on her and that she has fallen multiple times as a result.  The Veteran also testified that she would need another knee surgery but that it would not be considered until after her pregnancy, which has resolved.  Overall, the Veteran stated that her disabilities had worsened since her most recent 2007 VA examination.  Remand is required to obtain updated findings regarding the left and right knees, and back disabilities. 

Moreover, the Veteran reported additional outstanding treatment records which may be relevant to the issues on appeal.  She testified that she had been treated as a spouse at Fort Benning, Georgia for her disabilities from August 2010 to March 2011, while her husband was stationed there.  She also testified that she had been treated by the VA at the Temple location.  Appropriate steps to obtain these records must be taken on remand.

The issue of entitlement to TDIU is inextricably intertwined with the evaluation of the service connected disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Adjudication of the issue cannot be undertaken until the evaluations are settled.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete treatment records from the VA medical center in Temple, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Take appropriate action to obtain complete treatment records for the Veteran from the Fort Benning, Georgia, Army hospital, to include obtaining any required releases.  The Veteran should be informed that in the alternative she may obtain and submit the records herself.

3.  Schedule the Veteran for VA joints and spine examinations to determine the current level of impairment of her knee and back disabilities.  The examiner must fully describe the extent of all service connected disabilities.  The examiner should identify any neurological abnormalities associated with the back disability.  The examiner should specifically describe the impact of the disabilities on activities of daily living and occupational functioning.  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of entitlement to TDIU under 38 C.F.R. § 4.16(a) and (b).  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


